Citation Nr: 1613855	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-17 202	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to education benefits under 38 U.S.C.A., Chapter 32, the Veterans Education Assistance Program (VEAP).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 determination by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


REMAND

As detailed in the Board's June 2011 remand, the record reflects the Veteran had requested a Travel Board hearing as part of his substantive appeal.  He was subsequently scheduled for a videoconference hearing and it was noted he did not appear for this scheduled hearing.  However, the Board noted the record did not reflect the Veteran had affirmatively waived his right to an in-person hearing, nor did he indicate he accepted a videoconference hearing in lieu of the requested Travel Board hearing.  Since the record did not reflect the Veteran had withdrawn his request for a Travel Board hearing, the Board remanded the case for such a hearing to be scheduled.

The record reflects that multiple efforts were subsequently undertaken to contact the Veteran to clarify his hearing request.  However, no response from the Veteran appears to be of record; and it is also noted that there was difficulty determining his current address.  Nevertheless, the record does not reflect he formally withdrew his request for a Travel Board hearing.  Further, even though he was sent correspondence stating he was on the list of people who would be scheduled for a Travel Board hearing, it does not appear he was ever scheduled for a specific date and time.  Moreover, in a March 2016 written statement, his representative summarized the procedural history regarding the Veteran's hearing request, and contended that this case should be remanded for the scheduling of the Travel Board hearing.  As such, this statement indicates the Veteran still desires a Travel Board hearing.  Travel Board hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing with a Veterans Law Judge of the Board in accordance with his request.  The Veteran should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

